Opinion issued August 27, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00606-CV
                              ———————————
          IN RE DONALD YOUNG AND DORIS YOUNG, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Donald Young and Doris Young, have filed a petition for a writ of

mandamus contending that the trial court has abused its discretion in not granting a

continuance in the proceeding underlying their petition.1

      We deny the petition.


1
      The underlying case is Donald Young and Doris Young v. Dwayne R. Day, P.C. and
      Dwayne R. Day., Cause No. CV-0072910, in the County Court at Law No. 3 of
      Galveston County, Texas, the Honorable Jack Ewing presiding.
                                PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                       2